Exhibit 10.1




SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of May 7, 2020 (this
“Amendment”), amends the Credit Agreement, dated as of December 12, 2016, as
amended by the First Amendment to Credit Agreement, dated as of September 13,
2018 (as further amended, restated, supplemented, waived or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement” and, as
amended hereby, the “Amended Credit Agreement”; capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Amended
Credit Agreement), among BLUE BIRD CORPORATION, a Delaware corporation
(“Holdings”), BLUE BIRD BODY COMPANY, a Georgia corporation (the “Borrower”),
SCHOOL BUS HOLDINGS INC., a Delaware corporation, PEACH COUNTY HOLDINGS, INC., a
Delaware corporation, and BLUE BIRD GLOBAL CORPORATION, a Delaware corporation,
each as Intermediate Parents, the several banks and other financial institutions
from time to time party thereto (the “Lenders”), and BANK OF MONTREAL, as an
Issuing Bank, the Swingline Lender and the Administrative Agent for the Lenders
thereunder (in such capacities, respectively, the “Administrative Agent”), and
Fifth Third Bank and Branch Banking and Trust Company, each as an Issuing Bank.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower has requested a Revolving Commitment Increase pursuant to
Section 2.20(a) of the Credit Agreement in an aggregate principal amount of
$41,896,583.60 (the “Incremental Revolving Commitments”), and certain other
amendments to the Credit Agreement, in each case subject to the terms and
conditions set forth herein and in the Amended Credit Agreement;


WHEREAS, the proceeds of the Incremental Revolving Commitments will be used by
the Borrower for working capital, to fund general corporate purposes not
prohibited by the Loan Documents, and to pay transaction costs, fees and
expenses related thereto and in connection with this Amendment; and


WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
willing to agree to this Amendment on the terms set forth herein.


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


Section 1.[Reserved].


Section 2.Incremental Revolving Commitments.


(a)Each Revolving Lender party hereto (each, an “Incremental Revolving Lender”)
hereby agrees, severally and not jointly, on the terms set forth herein and in
the Amended Credit Agreement and subject to the conditions set forth herein, to
increase its Revolving Commitment in the aggregate principal amount set forth
opposite such Revolving Lender’s name in Exhibit A hereto under the heading
“Incremental Revolving Commitment”. The aggregate Revolving Commitments after
giving effect to the Incremental Revolving Commitments shall be $141,896,583.60.


(b)Except as expressly provided herein, the terms and provisions of the
Revolving Commitments (as increased by the Incremental Revolving Commitments)
and the Revolving Loans and other extensions of credit made pursuant thereto (if
any) under the Amended Credit Agreement shall be identical to the terms and
provisions of, and shall be deemed to be part of the same tranche of revolving
commitments as, the existing Revolving Commitments and the Revolving Loans and
other extensions of credit made pursuant thereto (if any), and any other related
terms will have correlative meanings mutatis mutandis with the terms in the
Amended Credit Agreement.





--------------------------------------------------------------------------------

Exhibit 10.1


Notwithstanding anything to the contrary in any Loan Document, any calculation
of whether or not the Borrower is in compliance on a Pro Forma Basis with the
Financial Performance Covenant, and any certificate demonstrating compliance
therewith, shall only assume or deem the Incremental Revolving Commitment to be
drawn to the extent actually drawn on the Second Amendment Effective Date.


(c)This Amendment shall constitute a notice to the Administrative Agent and each
Lender for purposes of Section 2.20(a), effective on the Second Amendment
Effective Date. Section 2.20(d) of the Amended Credit Agreement shall apply with
respect to the Incremental Revolving Commitments and the Revolving Lenders under
the Amended Credit Agreement as if set forth in full herein and modified mutatis
mutandis.


Section 3.Amendments to Credit Agreement.


Effective as of the Second Amendment Effective Date (as hereinafter defined),
the parties hereby agree to amend the Credit Agreement as follows:


(a)Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in proper alphabetical order:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 0.75%, the Benchmark Replacement will be deemed
to be 0.75% for the purposes of this Agreement.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of





--------------------------------------------------------------------------------

Exhibit 10.1


administration as the Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement.


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(a)    in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of the Eurodollar Rate permanently or indefinitely ceases to
provide the Eurodollar Rate; or


(b)    in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(a)    a public statement or publication of information by or on behalf of the
administrator of the Eurodollar Rate announcing that such administrator has
ceased or will cease to provide the Eurodollar Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the Eurodollar Rate;


(b)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Eurodollar Rate, a resolution authority with jurisdiction over the
administrator for the Eurodollar Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Eurodollar
Rate, which states that the administrator of the Eurodollar Rate has ceased or
will cease to provide the Eurodollar Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Eurodollar Rate; or


(c)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Eurodollar Rate announcing that the
Eurodollar Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, in the case of this clause (b)
only, in consultation with the Borrower, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.


“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Eurodollar
Rate and solely to the extent that the Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.23 and (y) ending at the time that a Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder pursuant
to Section 2.23.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.





--------------------------------------------------------------------------------

Exhibit 10.1




“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning given to such term in Section 9.19.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“Early Opt-in Election” means the occurrence of: (a) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.23, are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the Eurodollar Rate, and (b) (i)
the election by the Administrative Agent or (ii) the election by the Required
Lenders, in each case, with the written consent of the Borrower (such consent
not to be unreasonably withheld or delayed), to declare that an Early Opt-in
Election has occurred and the provision, as applicable, by the Administrative
Agent of written notice of such election to the Borrower and the Lenders or by
the Required Lenders of written notice of such election to the Administrative
Agent.


“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning given to such term in Section 9.19.


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
the Second Amendment Effective Date, by and among the Borrower, the Guarantors
party thereto, the Lenders party thereto, the Issuing Banks party thereto and
the Administrative Agent.


“Second Amendment Effective Date” means May 7, 2020.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


“Supported QFC” has the meaning given to such term in Section 9.19.


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.







--------------------------------------------------------------------------------

Exhibit 10.1


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


“U.S. Special Resolution Regime” has the meaning given to such term in Section
9.19.


(b)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety.


“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing
denominated in dollars for any Interest Period, an interest rate per annum equal
to (i) the Eurodollar Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate. Notwithstanding anything to the contrary herein, the
Adjusted Eurodollar Rate shall not, in any event, be less than 0.75%.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1.00% per annum, (c) the Adjusted Eurodollar Rate in effect
on such day for a one-month Interest Period commencing on the second Business
Day after such day plus 1.00%, and (d) 1.75%. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the NYFRB Rate
or the Adjusted Eurodollar Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) or (c) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurodollar Rate shall be effective on the effective
date of such change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar
Rate, respectively.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Incremental Cap” means (a) $75,000,000 minus (b) the aggregate principal amount
of any Revolving Commitment Increase pursuant to the Second Amendment.







--------------------------------------------------------------------------------

Exhibit 10.1


“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The initial amount of each Lender’s Revolving Commitment as of the Second
Amendment Effective Date is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Revolving Commitments on the Closing Date was $75,000,000. The aggregate amount
of the Lenders’ Revolving Commitments as of the First Amendment Effective Date
after giving effect to the Supplemental Revolving Commitments was $100,000,000.
The aggregate amount of the Lenders’ Revolving Commitments as of the Second
Amendment Effective Date after giving effect to the Revolving Commitment
Increase provided for in the Second Amendment is $141,896,583.60.


“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


(c)Article I of the Credit Agreement is hereby amended by adding a new Section
1.09 at the end thereof as follows:


“SECTION 1.09    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under the Delaware Limited
Liability Company Act (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person that is a
limited liability company becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.”


(d)Section 2.14 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“SECTION 2.14    Alternate Rate of Interest. If at least two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; and, in each case, the provisions of
Section 2.23 do not apply, the Administrative Agent shall give notice thereof to
the Borrower and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances





--------------------------------------------------------------------------------

Exhibit 10.1


giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, then such Borrowing shall be
made as an ABR Borrowing; provided, however, that, in each case, the Borrower
may revoke any Borrowing Request that is pending when such notice is received.
(e)Section 2.23 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“SECTION 2.23    Effect of Benchmark Transition Event.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders of each Type. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders of each Type have delivered to the Administrative Agent written
notice that such Required Lenders accept such amendment. No replacement of the
Eurodollar Rate with a Benchmark Replacement pursuant to this Section 2.23 will
occur prior to the applicable Benchmark Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrower, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.23, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.23.
(d)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of the Alternative Base Rate
based upon the Eurodollar Rate will not be used in any determination of the
Alternate Base Rate.”
(f)Section 6.03 of the Credit Agreement is hereby amended by adding a new clause
(e) at the end thereof as follows:







--------------------------------------------------------------------------------

Exhibit 10.1


“(e)    Notwithstanding anything herein or any other Loan Document to the
contrary, no Loan Party that is a limited liability company may divide itself
into two or more limited liability companies (pursuant to a “plan of division”
as contemplated under the Delaware Limited Liability Company Act or otherwise)
without the prior written consent of the Administrative Agent, and in the event
that any Loan Party that is a limited liability company divides itself into two
or more limited liability companies (with or without the prior consent of the
Administrative Agent as required above), any limited liability companies formed
as a result of such division (including all series thereof) shall be required to
comply with the obligations set forth in this Agreement and the other Loan
Documents and the further assurances obligations included in any Loan Document
(including Sections 5.11 and 5.12 above) and become a Borrower or Guarantor (as
required by Administrative Agent).”
(g)Section 9.18 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“SECTION 9.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
(h)Article IX of the Credit Agreement is hereby amended by adding a new Section
9.19 at the end thereof as follows:


“SECTION 9.19    Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument (including any hedge agreement) that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree with respect to the resolution power of the Federal
Deposit Insurance Corporation under the Federal Deposit Insurance Act and Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together
with the regulations promulgated thereunder, the “U.S. Special Resolution
Regime”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States)
that in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support)





--------------------------------------------------------------------------------

Exhibit 10.1


from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.”
(i)Schedule 2.01 to the Credit Agreement is hereby amended and restated as of
the Second Amendment Effective Date in its entirety as set forth on Exhibit A
attached hereto.


Section 4.Conditions to Effectiveness of Amendment. Section 3 of this Amendment
shall become effective as of the date (the “Second Amendment Effective Date”) on
which the following conditions have been satisfied or waived:


(a)The Administrative Agent (or its counsel) shall have received (i) a duly
executed and completed counterpart hereof that bears the signature of the
Borrower and each other Loan Party, (ii) a duly executed and completed
counterpart hereof that bears the signature of the Administrative Agent and
(iii) a duly executed and completed counterpart hereof that bears the signature
of each of the Lenders party hereto (comprising the Required Lenders) and each
Incremental Revolving Lender;


(b)The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party;


(c)The Administrative Agent shall have received (i) reimbursement of reasonable
and documented out of pocket expenses (to the extent invoiced no later than
three Business Days prior to the Second Amendment Effective Date) in connection
with this Amendment and the other transactions contemplated hereby in accordance
with Section 9.03 of the Credit Agreement, (ii) on behalf of itself, BMO Capital
Markets Corp., as lead arranger, and each Lender consenting to this Amendment,
the fees owed to it, BMO Capital Markets Corp. and/or such Lender pursuant to
that certain mandate letter, dated as of March 31, 2020, between the Borrower
and BMO Capital Markets Corp. and (iii) on behalf of each Lender, all accrued
interest on outstanding Loans on the Second Amendment Effective Date and, if
such Lender is a Revolving Lender, all commitment fees and participation fees
payable under Section 2.12 of the Credit Agreement, whether or not any such
amounts are then due and payable;


(d)The Administrative Agent shall have received a certificate of each Loan
Party, dated as of the Second Amendment Effective Date, in form and substance
reasonably acceptable to the Administrative Agent, executed by any Responsible
Officer of such Loan Party, and including or attaching a copy of (i) each
Organizational Document of each Loan Party, certified, to the extent applicable,
as of a recent date by the applicable Governmental Authority, (ii) signature and
incumbency certificates of the Responsible Officers of each Loan Party executing
this Amendment, (iii) resolutions of the Board of Directors and/or similar
governing bodies of each Loan Party approving and authorizing the execution,
delivery and performance of this Amendment and the Loan Documents to which it is
a party, in each case, certified as of the Second Amendment Effective Date by
its secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation, as applicable;







--------------------------------------------------------------------------------

Exhibit 10.1


(e)The Administrative Agent shall have received a certificate of the chief
financial officer or treasurer (or other comparable officer) of Holdings
certifying the solvency, after giving effect to this Amendment, of Holdings and
its Subsidiaries on a consolidated basis in substantially the form of Exhibit E
to the Amended Credit Agreement;


(f)The Administrative Agent shall have received the executed legal opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Second Amendment Effective Date) of (i) Weil Gotshal & Manges LLP, New
York counsel to the Loan Parties, and (ii) Smith, Gambrell & Russell, LLP,
Georgia counsel to the Loan Parties, in each case, in form and substance
reasonably satisfactory to the Administrative Agent;


(g)The Administrative Agent shall have received at least two (2) Business Days
prior to the Second Amendment Effective Date all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least five (5) Business Days prior to the Second Amendment Effective
Date by the Administrative Agent required by regulatory authorities under
applicable Anti-Money Laundering Laws, including the USA PATRIOT Act and other
“know your customer” rules and regulations; and


(h)(i) Section 2.20(a)(A) shall be satisfied with respect to the Incremental
Revolving Commitment, (ii) the Borrower shall be in compliance on a Pro Forma
Basis (both before and after giving effect to the Incremental Revolving
Commitment and any actual drawings thereunder on the Second Amendment Effective
Date) with the Financial Performance Covenant as of the last day of the most
recently ended Test Period (with any proceeds of the Incremental Revolving
Commitment and any Cure Amounts to be excluded for purposes of the cash
component of the Total Net Leverage Ratio) and (iii) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with clause (ii) above.


Section 5.Representations and Warranties. Each Loan Party party hereto
represents and warrants to each of the Lenders and the Administrative Agent that
as of the Second Amendment Effective Date:


(a)Such Loan Party is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdictions) under the laws of
the jurisdiction of its organization, has all corporate or other organizational
power and authority to carry on its business and to execute, deliver and perform
its obligations under this Amendment and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


(b)This Amendment has been duly authorized by all necessary corporate or other
organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Amendment has been duly executed and delivered by
each such Loan Party and constitutes, and the Amended Credit Agreement
constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
implied covenants of good faith and fair dealing.


(c)The execution, delivery and performance of this Amendment by such Loan Party,
the Loans provided for hereunder and the use of the proceeds thereof (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other Person, except (x) such as
have been obtained or made and are in full force and effect except filings
necessary to perfect Liens created under the Loan Documents or (y) for consents,
approvals, registrations, filings or other actions the failure to make or obtain
would not reasonably be expected to be adverse in any material respect to the
rights of the Administrative Agent or the lenders, (b) will not violate (i) the
Organizational Documents of, or (ii) any Requirements of Law applicable to,
Holdings, any Intermediate Parent, the Borrower or any Restricted





--------------------------------------------------------------------------------

Exhibit 10.1


Subsidiary, (c) will not violate or result in a default under any indenture or
other material agreement or instrument binding upon Holdings, the Borrower or
any Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by
Holdings, the Borrower or any Restricted Subsidiary, or give rise to a right of,
or result in, termination, cancellation or acceleration of any obligation
thereunder except (in the case of each of clauses (b)(ii) and (c) to the extent
that such violation, individually or in the aggregate, would not as would not
reasonably be expected to have a Material Adverse Effect and (d) will not result
in the creation or imposition of any Lien on any asset of Holdings, the Borrower
or any Restricted Subsidiary, except Liens created under the Loan Documents or
constituting Permitted Encumbrances.


Section 6.Effect of Amendment.


(a)Except as expressly set forth herein, this Amendment shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders and Administrative Agent under the Credit
Agreement or the other Loan Documents, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the other Loan Documents or any
other provision of the Credit Agreement or of any other Loan Document, all of
which are hereby ratified and affirmed in all respects and shall continue in
full force and effect. Nothing herein shall be deemed to entitle the Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Amended Credit Agreement or any other Loan Document in similar or different
circumstances.


(b)    On and after the Second Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import, and each reference to the Credit Agreement in any other
Loan Document shall be deemed a reference to the Amended Credit Agreement.


(c)This Amendment and the Acknowledgment and Confirmation shall constitute a
“Loan Document” for all purposes of the Amended Credit Agreement and the other
Loan Documents.


Section 7.General.


(a)GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.


(b)Incorporation by Reference. The parties hereto acknowledge and agree that
Sections 9.03, 9.05, 9.09, 9.10, 9.12 and 9.18 of the Credit Agreement are
incorporated herein by reference mutatis mutandis.


(c)Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.


(d)Entire Agreement. This Amendment, the Amended Credit Agreement and the other
Loan Documents embody the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.







--------------------------------------------------------------------------------

Exhibit 10.1


(e)Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(a)Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
(b)



[remainder of page intentionally left blank]







--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
            
BORROWER:
BLUE BIRD BODY COMPANY
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

HOLDINGS:
BLUE BIRD CORPORATION
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

GUARANTORS:
BLUE BIRD GLOBAL CORPORATION
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
PEACH COUNTY HOLDINGS, INC.
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
SCHOOL BUS HOLDINGS INC.
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
BANK OF MONTREAL, as Administrative Agent, Swingline Lender, Issuing Bank, and a
Lender
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 






--------------------------------------------------------------------------------

Exhibit 10.1


 
REGIONS BANK, as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
FIFTH THIRD BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
SANTANDER BANK, N.A., as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
TRUIST BANK (F/K/A BRANCH BANKING AND TRUST COMPANY), as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 






--------------------------------------------------------------------------------

Exhibit 10.1


 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
SYNOVUS BANK, as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
CIBC BANK USA, as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
RENASANT BANK, as a Lender
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 






























--------------------------------------------------------------------------------


Exhibit 10.1


ACKNOWLEDGMENT AND CONFIRMATION
Reference is made to (i) the Second Amendment to Credit Agreement, dated as of
the date hereof (the “Amendment”), which amends the Credit Agreement, dated as
of December 12, 2016, as amended by the First Amendment to Credit Agreement,
dated as of September 13, 2018 (as further amended, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), among BLUE BIRD CORPORATION, a Delaware corporation (“Holdings”),
BLUE BIRD BODY COMPANY, a Georgia corporation (the “Borrower”), SCHOOL BUS
HOLDINGS INC., a Delaware corporation, PEACH COUNTY HOLDINGS, INC., a Delaware
corporation, BLUE BIRD GLOBAL CORPORATION, Delaware corporation, as Intermediate
Parents, the several banks and other financial institutions from time to time
party thereunder (the “Lenders”), and BANK OF MONTREAL, as Issuing Bank, the
Swingline Lender and the Administrative Agent for the Lenders thereunder (in
such capacities, the “Administrative Agent”) and (ii) the Collateral Agreement,
dated as of December 12, 2016 (as amended, supplemented, waived or otherwise
modified from time to time prior to the date hereof, the “Collateral
Agreement”), among Holdings, the Borrower and the other Grantors (as defined
therein) from time to time party thereto, in favor of the Administrative Agent,
for the benefit of the Secured Parties. Capitalized terms used herein but not
defined have the meanings assigned to such terms in the below-defined Amended
Credit Agreement.
(a)The Credit Agreement is being amended and the Borrower is obtaining a
Revolving Commitment Increase pursuant to the Amendment as set forth therein
(the Credit Agreement, as amended by the Amendment, the “Amended Credit
Agreement”).


(b)Each of the undersigned parties hereby assigns, pledges and grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a continuing security interest in all of its right, title and interest
in and/or to the Collateral of such party to secure the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations of such party. Such
security interest shall be governed in all respects by all of the terms
contained in the Collateral Agreement.


(c)Each of the undersigned hereby agrees, with respect to each Loan Document to
which it is a party:
i.all of its obligations, liabilities and indebtedness under such Loan Document
shall remain in full force and effect on a continuous basis regardless of the
effectiveness of the Amendment; and


ii.all of the Liens and security interests in the Collateral created and arising
under such Loan Document remain in full force and effect on a continuous basis,
and the perfected status and priority of each such Lien and security interest
continues in full force and effect on a continuous basis, unimpaired,
uninterrupted and undischarged, as collateral security for its obligations,
liabilities and indebtedness under the Amended Credit Agreement and the
Collateral Agreement.


(d)This Acknowledgment and Confirmation shall constitute a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents.


(e)THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


(f)This Acknowledgment and Confirmation may be executed by one or more of the
parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.
 
[remainder of page intentionally left blank]







--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.
 
BLUE BIRD CORPORATION
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
BLUE BIRD BODY COMPANY
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
SCHOOL BUS HOLDINGS INC.
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
PEACH COUNTY HOLDINGS, INC.
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 

 
BLUE BIRD GLOBAL CORPORATION
 
 
 
 
By:
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 












--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A


See attached





--------------------------------------------------------------------------------


Exhibit 10.1




Schedule 2.01


Commitments
LENDER
 
Original Revolving Commitments
 
Incremental Revolving Commitment
 
Total Revolving Commitments
 
Initial Term Commitments
 
Supplemental Term Commitments
 
Total Term Loan Commitments
BANK OF MONTREAL
 
$15,436,241.62


 
$7,718,120.81
 
$23,154,362.43
 
$26,136,170.26
 
$4,427,588.12
 
$30,563,758.38
REGIONS BANK
 
$14,429,530.20


 
$7,214,765.10
 
$21,644,295.30
 
$23,931,914.87
 
$4,638,554.93
 
$28,570,469.80
FIFTH THIRD BANK, NATIONAL ASSOCIATION
 
$14,429,530.20


 
$6,045,480.18
 
$20,475,010.38
 
$23,931,914.87
 
$4,638,554.93
 
$28,570,469.80
BANK OF AMERICA, N.A.
 
$9,731,543.62


 
$4,865,771.81
 
$14,597,315.43
 
$14,485,106.39
 
$4,783,349.99
 
$19,268,456.38
BANK OF THE WEST
 
$0.00


 
$0.00
 
$0.00
 
$14,485,106.39
 
$4,783,349.99
 
$19,268,456.38
SANTANDER BANK, N.A.
 
$9,731,543.62


 
$4,865,771.81
 
$14,597,315.43
 
$12,595,744.66
 
$6,672,711.72
 
$19,268,456.38
TRUIST BANK (F/K/A BRANCH BANKING AND TRUST COMPANY)
 
$5,704,698.00


 
$8,000,000.00
 
$13,704,698.00
 
$8,502,127.65
 
$2,793,174.35
 
$11,295,302.00
CAPITAL ONE, NATIONAL ASSOCIATION
 
$10,237,390.47


 
$0.00
 
$10,237,390.47
 
$0.00
 
$9,302,013.42
 
$9,302,013.42
JPMORGAN CHASE BANK
 
$9,731,543.62


 
$0.00
 
$9,731,543.62
 
$14,485,106.39
 
$4,783,349.99
 
$19,268,456.38
RENASANT BANK
 
$4,192,139.73


 
$2,096,069.87
 
$6,288,209.60
 
$0.00
 
$0.00
 
$0.00
SYNOVUS FINANCIAL CORP
 
$4,194,630.87


 
$0.00
 
$4,194,630.87
 
$6,297,872.36
 
$2,007,496.77
 
$8,305,369.13
CIBC BANK USA
 
$2,181,208.05


 
$1,090,604.03
 
$3,271,812.08
 
$3,148,936.16
 
$1,169,855.79
 
$4,318,791.95
TOTAL
 
$
100,000,000.00


 
$41,896,583.60
 
$141,896,583.60
 
$148,000,000.00
 
$50,000,000.00
 
$198,000,000.00






